Citation Nr: 0913725	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  03-32 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for malaria with a 
secondary gallbladder condition.

3.  Entitlement to an initial rating in excess of 20 percent 
for impingement syndrome of the left shoulder (minor).  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  

5.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Gerard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from March 1970 to November 
1971, including a tour of duty in Vietnam from September 1970 
to August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's claims 
for service connection for PTSD, residuals of a neck injury, 
and a gallbladder condition as secondary to malaria.  In July 
2005, the Veteran was afforded a video-conference hearing 
before a Veterans Law Judge who is no longer with the Board; 
however, the Veteran has communicated his desire to proceed 
with this matter without another hearing before the Board.  

Thereafter, in a decision dated in October 2005, the Board 
denied the issues of entitlement to service connection for 
residuals of a neck injury and malaria with a secondary 
gallbladder condition, and remanded the issue of entitlement 
to service connection for PTSD for further evidentiary 
development.  The Veteran subsequently appealed the Board's 
October 2005 decision to the United States Court of Appeals 
for Veterans Claims (Court), which, pursuant to a Joint 
Motion for Partial Remand filed in July 2006, vacated the 
Board's decision to the extent it denied the claims for 
service connection for residuals of a neck injury and malaria 
with a secondary gallbladder condition.  In October 2006, the 
Board remanded the claims for further development and for the 
issuance of a statement of the case with respect to claims 
for an initial rating in excess of 20 percent for impingement 
syndrome of the left shoulder (minor) and TDIU.  The Board 
finds that the action requested in that remand has been 
accomplished to the extent possible.  However, for additional 
reasons stated more fully below, the Board has concluded that 
remand is again required for the claims for an initial rating 
in excess of 20 percent for impingement syndrome of the left 
shoulder (minor) and for a TDIU.  

The Board further notes that during the pendency of the 
Board's most recent remand, in August 2008, the Veteran's 
representative filed a timely notice of disagreement with the 
January 2008 rating action's assignment of an initial 30 
percent rating for PTSD.  Therefore, as the Veteran was never 
furnished with an appropriate statement of the case as to 
this issue, the Board finds that this issue must be remanded 
to the RO for the appropriate issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Finally, in written correspondence dated in June 2008, the 
Veteran has raised additional claims for service connection 
for a right hand disorder (the Veteran asserts that he is 
service-connected for a right hand disorder but the record 
does not support this), a back disorder, and a left hand and 
arm disorder as secondary to his right hand disorder.  These 
claims are referred to the RO for appropriate clarification 
and/or adjudication.  Moreover, while the Veteran has also 
recently supplied additional medical records with respect to 
the claims on appeal without waiver of the initial review of 
that evidence by the RO, the Board finds that such review is 
unnecessary either because the Board has granted the benefit 
sought or because the evidence is not pertinent to the claims 
that will be adjudicated in this appeal.  See 38 C.F.R. 
§ 20.1304(c) (2008).  

The claims for an initial rating in excess of 20 percent for 
impingement syndrome of the left shoulder (minor), an initial 
rating in excess of 30 percent for PTSD, and for a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no current residual of malaria with a secondary 
gallbladder condition that has been linked to active service.

2.  The Veteran currently has cervical disc disease with 
history of radiculopathy status post fusion which is related 
to service.  


CONCLUSIONS OF LAW

1.  Malaria with a secondary gallbladder condition was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d), 3.307, 3.309 (2008).  

2.  Cervical disc disease, with history of radiculopathy 
status post fusion, was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As a result of the decision to grant service 
connection for cervical disc disease with history of 
radiculopathy status post fusion any failure to notify and/or 
assist under the VCAA cannot be considered prejudicial to the 
Veteran with respect to this claim.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Subsequent to the initial adjudication of the claim for 
service connection for malaria with a secondary gallbladder 
condition, October 2004 and March 2007 letters advised the 
Veteran of the evidence necessary to substantiate his claim 
and the respective obligations of the Veteran and the VA in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The claim was thereafter readjudicated in 
the December 2007 supplemental statement of the case.  The 
Veteran was also provided with notice on the issues of 
establishing a disability rating and effective dates in March 
2007.  The Veteran has received all essential notice, has had 
a meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service treatment records are associated with the claims 
folder, as are post-service VA, Social Security 
Administration (SSA), and private medical examination reports 
and treatment records.  There is no indication that there are 
any outstanding pertinent documents or records that have not 
been obtained, or that are not adequately addressed in 
documents or records contained within the claims folder.  The 
Veteran has also been provided with relevant VA examination 
and etiological opinions in an effort to substantiate his 
claim.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Service Connection for Residuals of a Neck
Injury and Malaria with Secondary Gallbladder Condition

Background

The Veteran asserts that his residuals of a neck injury arise 
from being kicked in the neck while rushing into a bunker in 
Vietnam after an ammo dump located several miles away had 
exploded.  He alleges that he sustained a neck injury when 
someone kicked or kneed him while rushing into a bunker in 
Vietnam.  The Veteran's Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD Form 214)  shows that his 
military occupation specialty as 91B20 Medical Specialist, 
that he had 11 months and 2 days of foreign and/or sea 
service at "USARV."  His service personnel records show that 
he was stationed with the 18th Surgical Hospital in Vietnam.  
The Veteran also testified at his video-conference hearing 
that he dove into a bunker when an ammo dump blew near his 
location.  

The Veteran asserts that his gallbladder condition (status 
post removal of gallbladder) is secondary to malaria 
contracted while serving in Vietnam.

The Veteran's service medical records reflect multiple 
complaints of shoulder pain, including a dislocated shoulder, 
with a history of a fractured clavicle and trick shoulder 
prior to service.  They are, however, devoid of any mention 
of a neck injury or any injury while in Vietnam.  The 
examination for separation from service was negative with 
respect to any pertinent complaints or medical history and 
the spine was evaluated as clinically normal.

The relevant post-service medical evidence includes progress 
notes from Dr. Cox dated from August 1998 to May 2001; a 
magnetic resonance imaging (MRI) study of the cervical spine 
by Dr. Brown dated in November 1998; progress notes from Dr. 
Flynn dated from March 1999 to May 2001; a VA Orthopedics 
note dated in February 2005; a VA Joints examination report 
dated in March 2005; progress notes from Dr. Costello, dated 
from May 1998 to August 2007; SSA records; and VA outpatient 
treatment records for the period of August 2005 to May 2008.

Dr. Cox's initial evaluation of the Veteran, dated in August 
1998, showed that the Veteran had a longstanding history of 
pain in the neck and left upper extremity that "actually 
began while he was in Vietnam."  Approximately 3 to 4 years 
prior to this initial evaluation, Dr. Cox noted, the Veteran 
had a significant injury, at which time he was lifting 
luggage at the airport, "and the pain recurred."  Physical 
examination revealed that the Veteran's cervical spine 
demonstrated limited range of motion, secondary to complaints 
of pain.  There was some mild tenderness to palpation in the 
paracervical soft tissues.  Two X-rays of the cervical spine 
showed diminution of the disc space at C5-6 and C6-7, with 
anterior osteophytic formation at those levels.  Dr. Cox gave 
the Veteran assessments of degenerative disc disease (DDD) of 
the cervical spine and "rule out left upper extremity 
radiculopathy.  In October 1998, the assessment was 
degenerative disc disease of the cervical spine and rule out 
left upper extremity radiculopathy and cervical disc 
syndrome.

The next progress note, dated in November 1998, showed that 
Dr. Cox reviewed MRI scans and reports, also dated in 
November 1998, and found that there were degenerative disc 
changes at C5-6 and C6-7, with associated foraminal stenosis.

In February 1999 the Veteran saw Dr. Cox again when he 
complained of increasing pain in his neck after he forgot to 
put his car brake on and it jumped out of gear.  The Veteran 
ran after it to try to stop it from hitting a neighbor's 
mailbox, after which his neck pain increased.  Dr. Cox 
continued the diagnosis of cervical degenerative disc 
disease.  In February 1999, it was decided to refer the 
Veteran to a spinal surgeon for a second opinion.

Dr. Flynn's initial orthopedic examination of the Veteran was 
dated in March 1999.  Dr. Flynn described the Veteran's 
history as having gradually increasing neck pain since about 
1970.  Diagnostic studies showed that the Veteran had a MRI 
study done the previous November.  The Veteran denied any 
previous injury to his back or neck.  X-rays showed 
significant degenerative changes at C4-5, C5-6, and C6-7.  
The two worst areas appeared to be C5-6 and C6-7, with 
anterior and posterior osteophyte formation.  The disc space 
height was significantly lost between C5-6 and C6-7.  

A progress note from Dr. Flynn, dated in April 1999, showed 
that the Veteran was status post anterior diskectomy and 
fusion and that he was feeling "quite good."  He continued to 
be followed by Dr. Flynn.

Dr. Cox saw the Veteran again in March 2001 and again 
referred the Veteran to Dr. Flynn.

The most recent progress note from Dr. Flynn, dated in May 
2001, showed that the Veteran continued to have left shoulder 
and upper back pain.  A MRI study of the cervical spine 
showed that there was no ongoing neurocompressive pathology.  
The area of his previous surgery looked excellent and there 
was no evidence of any ongoing neurologic dysfunction.  The 
diagnosis was "unusual subscapula pain, etiology undetermined 
at this point."  

A VA Orthopedic note dated in February 2002 included neck X-
rays that showed anterior fusion at C5 through C7.  There 
were hypertrophic changes at the C4 level and several other 
facet joints.  There was a mild narrowing of the C4-C5 disc 
space.  The examiner diagnosed the Veteran's neck condition 
as cervical disc syndrome with radiculopathy history and 
status post fusion.  The examiner noted that he believed that 
the neck was more likely than not related to his complaint of 
injury sustained in a "combat environment as above and 
progressed to the current problems secondary to the initial 
injury."  The examiner believed that the neck problem and the 
impingement syndrome were separate with the neck being the 
most functionally impaired disability at that time, though it 
was not fully examined that day.  The examiner recommended a 
neurological evaluation for cervical radiculopathy related to 
the cervical discs.

On a VA Joints examination dated in March 2005, the examiner 
was again of the opinion that the Veteran's neck condition 
was more likely than not related to his complaint of injury 
sustained in a combat environment and progressed to the 
current problems secondary to the initial injury.  The 
examiner believed the neck problem and the Veteran's 
impingement syndrome were separate.

The Veteran has also provided various articles with respect 
to the 18th Surgical Hospital, including a unit history 
excerpt that reflects that the 18th Surgical Hospital was 
relocated to the III Marine Amphibious Forces in Quang Tri in 
November 1969 where it remained until it was deactivated in 
September 1971.

The facts pertaining to the claim for service connection for 
malaria with secondary gallbladder condition may be briefly 
stated.  The Veteran is not currently service-connected for 
malaria.  The Veteran's service medical records are devoid of 
any complaint, treatment or diagnosis of malaria, except for 
a MACV Form 270-R showing that the Veteran had been taking 
chloroquine-primaquine antimalaria tablets and was to take 
them for 8 weeks following departure from Vietnam.  It also 
showed that the Veteran took DDS tablets and would continue 
to do so for 30 days following his departure from Vietnam.  
These pills were taken, according to the form, "in order that 
[the Veteran does] not contract malaria."

The Veteran's post-service medical records also show no 
complaint, treatment, or diagnosis of malaria.  A letter from 
Dr. Butler, dated in May 1999, stated that he treated the 
Veteran in the mid-1980s.  Dr. Butler noted that the Veteran 
underwent a cholecystectomy on the Veteran at that time which 
"would be fairly rare for a young healthy male."  He also 
made the statement, "Part of the etiologic factors for the 
need for the surgery was probably his state of malaria that 
was secondary to his Vietnam Army involvement."  Dr. Butler 
stated that the Veteran "had several attacks of malaria over 
a several year period which, undoubtedly, resulted in an 
increase breakdown of red cells which, in turn, led to the 
problem with the cholelithiasis.  Dr. Butler does not 
indicate the information that is the source of his belief 
that the Veteran had several attacks of malaria over a 
several year period.  

A subsequent January 2000 letter from Dr. Butler reiterates 
his opinion that the Veteran's gallbladder problems were 
induced by his malarial attacks, which were contracted during 
service in Vietnam.

Additional VA, SSA, and private treatment records received 
since the Board's remand of October 2006 do not reflect 
treatment for active malaria or any disorder or symptoms 
identified as a residual of malaria.  Medical histories in 
some of the records does include references to malaria and 
cholecystectomy in the 1980's.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, certain tropical diseases, including malaria, 
may be presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Turning first to the Veteran's claim for service connection 
for malaria with secondary gallbladder condition, while the 
record does reflect that the Veteran had a serious 
gallbladder problem that resulted in the removal of his 
gallbladder in the 1980's, the Board does not find that the 
record reveals a diagnosis of malaria or any residual of 
malaria either currently or at any time during or after 
active service.  More specifically, while the Veteran may be 
competent to offer statements about symptoms that he 
experienced during and after service, the contemporaneous 
service medical records reflect that he was given medication 
in order to avoid contracting the disease, not to treat any 
active disease process, and there is no contemporaneous post-
service treatment records that document treatment for 
symptoms attributable to malaria.  In addition, while the 
Veteran is capable of describing symptoms, he is not capable 
or competent to render a diagnosis with respect to those 
symptoms at any point in time.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In this regard, although the Veteran was a 
medical corpsman in service, there is no evidence that he 
underwent any type of education or training that would permit 
him to diagnose malaria.  

Moreover, since the opinions of Dr. Butler are found to be 
squarely predicated on the assumption that the Veteran 
contracted malaria during service and the evidence does not 
support that assumption, his opinions are based on an 
incorrect factual premise, and therefore entitled to no 
evidentiary weight.  Reonal v. Brown, 5 Vet. App. 458 (1993).  
The Board also finds it significant that Dr. Butler has not 
offered a rationale for linking the Veteran's malaria to 
service other than based on the assumption that the Veteran 
contracted the disease during service.  Because the Board 
finds that the evidence preponderates against the existence 
of malaria at any point in time, service connection is not 
warranted for the disease on the basis of no current evidence 
of disability.  The lack of current disability and in-service 
findings also obviates the need for a nexus opinion.  See 
38 C.F.R. § 3.159(c)(4) (2008).  Consequently, since 
entitlement to service connection for a gallbladder disorder 
as secondary to malaria requires that malaria be a service-
connected disability, entitlement to service connection for a 
gallbladder problem as secondary to malaria is also not 
warranted as a matter of law.  See 38 C.F.R. § 3.310 (2008).  

The Board would further note that the Board's findings with 
respect to the inability of the Veteran or any other lay 
person to diagnose a disease, has nothing to do with the 
Veteran's credibility.  Indeed, as will be noted more fully 
below, the Board finds that the Veteran and his spouse are 
credible witnesses on their behalf, and that the Veteran has 
served his country with distinction.  Unfortunately, however, 
the more competent, probative, and persuasive evidence does 
not reflect a diagnosis of malaria.  Similarly, the 
application of 38 U.S.C.A. § 1154(b) (West 2002) also does 
not help the claim.  As will also be shown more fully below, 
the Board finds sufficient evidence of combat at the location 
of the 18th Surgical Hospital to warrant the application of 
38 C.F.R. § 1154 to the Veteran's claims, and that malaria 
may indeed be a disease consistent with engagement in combat 
in Quang Tri Province, Vietnam.  However, medical evidence of 
a diagnosis and/or linking current disability to service is 
still required and as noted above, has not been demonstrated.

As was also indicated in the Board's vacated decision from 
October of 2005, service connection for gallbladder problems 
is also not warranted on a direct basis.  There is no record 
of in-service complaint, diagnosis or treatment of a 
gallbladder condition.  The earliest possible evidence of a 
gallbladder disorder associated with the claims file is in 
Dr. Butler's May 1999 letter, where he states that he treated 
the Veteran in the mid 1980s.  Even assuming, arguendo, that 
the Veteran's gallbladder condition was diagnosed in 1980, 
that diagnosis would still come some 9 years after the 
Veteran's separation from service.  This lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board recognizes that 
Dr. Butler believed that the Veteran's gallbladder disorder 
may have been caused by malaria.  However, as noted above 
there is no factual predicate to support this opinion in that 
there is no satisfactory evidence of malaria either during or 
after service.  

Turning next to the claim for service connection for 
residuals of a neck injury, the evidence clearly reflects the 
existence of a current disability that has most recently been 
diagnosed as cervical disc disease with history of 
radiculopathy status post fusion.  In addition, the Board 
finds that the Veteran was assigned as a medic to the 18th 
Surgical Hospital when it was located at the Quang Tri Combat 
Base, one of the northern most bases in South Vietnam, where 
it is reasonable to assume that enemy attacks would occur on 
a regular basis, and result in the need to periodically 
evacuate the medical facilities into bunkers.  Thus, giving 
the Veteran the benefit of the doubt, the Board will conclude 
that the Veteran served in combat.  Thus, he is entitled to 
consideration of 38 U.S.C.A. § 1154(b).

Where a combat Veteran alleges he suffers disease or injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
38 U.S.C.A. § 1154 makes it clear that special considerations 
attend the cases of combat Veterans.

In considering claims of Veterans who engaged in combat, the 
adverse effect of not having an official report of an in-
service injury or disease can be overcome by satisfactory lay 
or other evidence which shall be sufficient proof of service 
occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These Veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat Veterans to demonstrate 
incurrence or aggravation of a disability in service.  In 
Collette, the Court articulated a three-step sequential 
analysis to be performed when a combat Veteran seeks benefits 
under the method of proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, VA must determine whether 
the Veteran has proffered "satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease."  If a Veteran produces credible evidence that would 
allow a reasonable fact-finder to conclude that the alleged 
injury or disease was incurred in service, then the Veteran 
has produced "satisfactory evidence" to satisfy the first 
requisite step of analysis under the stated provision.  This 
determination requires the credibility of the Veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the Veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
Veteran's evidence as "sufficient proof of service-
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service connected.

It is in the third step under Collette, that VA weighs 
evidence contrary to that which established the presumption 
of service connection.  If the VA meets its burden of 
presenting "clear and convincing evidence to the contrary," 
the presumption of service connection is then rebutted.

In this case, the Board finds that the Veteran is competent 
to report an injury as such is visible to a layman.  He 
states that he injured his neck in the process of rushing 
into a bunker after an ammunition dump exploded nearby.  The 
service records show that the Veteran was assigned as a 
medical corpsman to the 18th Surgical Hospital when it was 
located at Quang Tri Combat Base, and the need to rush into a 
bunker under these circumstances is within the realm of 
possibilities.  Thus, his allegation that he had to seek 
cover in a bunker is satisfactory evidence of this fact.  The 
Veteran further states that his neck was injured when another 
soldier kicked him in the neck in the process of getting into 
the same bunker.  There is no documentation of that specific 
injury.  However, his lay statement is satisfactory evidence 
of this fact.  His statements are also consistent with the 
circumstances, conditions, or hardships of his service.  
Thus, the Board accepts the Veteran's statements that he 
injured his neck during service as sufficient proof of an in-
service injury even though there is no official record of 
such incurrence.

The Board further notes that the record contains the opinion 
of the March 2005 VA joints examiner who concluded that the 
Veteran's neck condition was more likely than not related to 
his complaint of injury sustained in a combat environment and 
progressed to the current problems secondary to the initial 
injury.  There is also no other competent medical evidence 
concerning the etiology of the Veteran's current cervical 
spine disability.

Since the Board has found the Veteran credible with regard to 
his statement that his neck was injured during combat, there 
is a factual presumption that the alleged injury is service 
connected.  The Board must now weigh evidence contrary to 
that which established the presumption of service connection.  
The contrary evidence is the lack of post-service medical 
evidence of continuous treatment and/or diagnosis of a neck 
disability for many years and post-service neck injuries.  
However, despite this lack of continuous treatment and 
evidence of post-service injury, the Board does not find that 
there is clear and convincing evidence that rebuts the 
factual presumption of service connection.  The Board has 
found the Veteran credible to state that his neck was 
injured, and that his statement is probative.  Consequently, 
the Board concludes that the Veteran's neck was injured 
during service.  Moreover, there is competent medical 
evidence which relates the Veteran's current neck disability 
to his injury during a combat environment.

Given all of the foregoing, the Board finds that the evidence 
supports the claim of service connection, and that service 
connection for cervical disc disease with history of 
radiculopathy status post fusion is warranted.  


ORDER

Service connection for malaria with a claimed secondary 
gallbladder condition is denied.

Service connection for cervical disc disease with history of 
radiculopathy status post fusion is granted.


REMAND

As a result of the Board's decision to grant service 
connection for cervical disc disease with history of 
radiculopathy status post fusion, the Board finds that the 
Veteran's claim for TDIU must be remanded for an examination 
to determine whether this and the Veteran's other service-
connected disabilities preclude him from securing or 
following a substantially gainful occupation.  Since the 
results of the examination could have a bearing on the issue 
of entitlement to an initial rating in excess of 20 percent 
for impingement syndrome of the left shoulder (minor), the 
Board finds that any decision as to this claim must be held 
in abeyance pending the outcome of the above-noted 
development.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

As for the remaining claim for an initial rating in excess of 
30 percent for PTSD, as was noted previously, in August 2008, 
the Veteran's representative filed a timely notice of 
disagreement with the January 2008 rating action's assignment 
of an initial 30 percent rating for PTSD.  Therefore, as the 
Veteran was never furnished with an appropriate statement of 
the case as to this issue, the Board finds that this issue 
must be remanded to the RO for the appropriate issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA general 
medical examination.  The claims folder 
and a copy of this remand are to be 
made available to the examiner for 
review in conjunction with the 
examination.  All studies deemed 
necessary by the examiner are to be 
completed.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the Veteran's service-connected 
disabilities (cervical disc disease, 
impingement syndrome left shoulder 
(minor), and PTSD), as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities 
would be limited because of the 
Veteran's service-connected 
disabilities and whether any limitation 
on the Veteran's employment is likely 
to be permanent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  Readjudicate the claims for an 
initial rating in excess of 20 percent 
for impingement syndrome of the left 
shoulder (minor) and TDIU.  If the 
benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

3.  Finally, issue a statement of the 
case with respect to the issue of 
entitlement to an initial rating in 
excess of 30 percent for PTSD.  The 
Veteran and his representative should 
be advised of the need to file a 
substantive appeal following if the 
Veteran wishes to complete an appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


